Citation Nr: 1450398	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with associated sleep disorder of dysomnia not otherwise specified (NOS), for the period from November 22, 2005 to March 2, 2006.

(The issue of entitlement to a waiver of the recovery of indebtedness in the amount of $1,437.60, to include whether the debt is valid, is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.B.

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992.  He received the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted an increased (50 percent ) rating for PTSD with associated sleep disorder of dysomnia NOS, effective from November 22, 2005.

The Veteran testified before a Decision Review Officer (DRO) at a July 2007 hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In September 2008, the RO granted an increased (70 percent) rating for the service-connected psychiatric disability, effective from November 22, 2005.  An increased (100 percent) rating was granted by way of a December 2008 rating decision, effective from August 20, 2008.

In January 2009, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from November 22, 2005.

In August 2013, the Board denied entitlement to a rating in excess of 70 percent for the service-connected psychiatric disability prior to March 2, 2006.  The Board also granted an increased (100) percent rating for the psychiatric disability, effective from March 2, 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).
In June 2014, the Court set aside the Board's August 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in a June 2014 Joint Motion filed by counsel for the Veteran and VA.  The Joint Motion specified, in pertinent part, that the parties only sought remand as to that portion of the Board's decision that denied entitlement to a rating in excess of 70 percent for the service-connected psychiatric disability prior to March 2, 2006.   

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his PTSD with associated sleep disorder of dysomnia NOS was manifested by near total occupational and social impairment for the entire claim period prior to March 2, 2006, with Global Assessment of Functioning (GAF) scores generally indicative of serious impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD with associated sleep disorder of dysomnia NOS were met during the entire claim period prior to March 2, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the highest rating possible for PTSD with associated sleep disorder of dysomnia NOS for the entire claim period prior to March 2, 2006, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's psychiatric disability is currently rated under 38 C.F.R. § 4.130, DC 9411.  This disability is rated according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further, GAF scores ranging from 81 to 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, and interest and involvement in a wide range of activities, and indicates that one is socially effective and generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family members).  Id.

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran reported in his November 22, 2005 claim (VA Form 21-4138) and on a December 2005 "Income-Net Worth and Employment Statement" form (VA Form 21-527) that his PTSD had become "so much worse in the past couple months."  He had completed 2 years of college, had worked as a shipping/receiving clerk in 2004, and had tried and failed to work in drafting in July or August 2005.  Also, his friend reported in a February 2006 statement that the Veteran experienced survivor's guilt, panic attacks, distrust of others, nightmares, sleep impairment, impaired memory and concentration, and anger.

VA treatment records dated from January to February 2006 and a February 2006 examination report from J.E. Morris, Ph.D. reveal that the Veteran experienced feelings of hopelessness,  lack of motivation, anxiety, depression, and suicidal ideation.  He had worked in several jobs following service and had last worked in 2005 for a "temp service."  This employment lasted a month and he was fired due to tardiness.  He generally related well to family members and others but he had been separated from his second wife for 2 years, had no friends, and did not "visit outside of his home."  He was able to perform activities of daily living.

Examinations revealed that the Veteran was disheveled, had poor eye contact and an apathetic demeanor, was slow in responding to questions, had impaired immediate recall and concentration, had only fair judgment, and had very limited insight.  He was fully oriented, but minimally alert.  His memory was intact, his thoughts were organized, coherent, and logical, and he did not experience any hallucinations or delusions.  The Veteran was diagnosed as having major depressive disorder, dysthymia, and anxiety disorder NOS.

The psychologist who conducted the February 2006 psychiatric evaluation concluded that the Veteran had some marginal symptoms of PTSD.  However, he was able to understand and follow simple instructions and perform simple calculations, he would probably respond favorably to supervision, and would probably interact cooperatively with co-workers.  He may or may not have been suicidal and his concentration and attention did not appear to be significantly affected.

The Veteran reported during a VA examination dated on March 2, 2006 that he lived with his 3 children and was still in the process of divorcing his second wife.  He did not sleep much, experienced severe traumatic nightmares approximately once per week with associated night sweats, and experienced "weird things [and] weird dreams" on a nightly basis.  He did not eat much, but his appetite was stable.  Also, he experienced significant depression with chronic fatigue, crying spells, social isolation, ongoing intrusive thoughts of war experiences, ongoing frequent impulses to suicide, and ongoing frequent impulses to violently act out (especially when around other people).

The Veteran was diagnosed as having chronic and severe PTSD and a GAF score of 40 was assigned, indicative of major impairment.  This GAF score was applicable throughout the previous year.  The examiner concluded that it was "quite evident that [the Veteran was] not doing well at all."  He exhibited severe depression and ongoing signs and symptoms of PTSD.  In addition, his medical problems were contributing to his depression and probably accentuated his PTSD.  He was at risk of possibly acting out against himself and others.

In an April 2006 statement, the Veteran's sister reported that the Veteran's disability had gotten worse during the previous "few years" in that he hardly got out of bed some days due to pain and depression, that he occasionally did not care if he was alive, and that there were "days on end" that he did not leave the house.  

The Veteran reported during the July 2007 hearing and during a November 2007 examination with R. Tatum, M.D. that he had been fired from about every job he had ever had for "getting into it" with co-workers and that he had worked for a "temp service" until October 2005, at which time he quit "due to pain."  His mother reported in a July 2007 statement (VA Form 21-4138) that the Veteran had "changed very much [during the] past 2 years."  Specifically, he was more stressed, kept to himself, did not sleep, held feelings inside, and was loud when disciplining his children.

The Veteran has been diagnosed as having non service-connected psychiatric disabilities other than PTSD during the claim period, including major depressive disorder, dysthymia, and anxiety disorder NOS. However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected PTSD from his other diagnosed non service-connected psychiatric disabilities.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.

Resolving all doubt in the Veteran's favor, he was totally disabled socially and industrially from the time he applied or an increased rating from November 22, 2005.  He has reported that he has not worked during the appeal period due to symptoms associated with his PTSD, including fatigue, sleep impairment, and difficulty relating with others.  The Joint Motion for Remand has indicated that because the symptoms were "ongoing" in March 2006, it may provide evidence that the appellant's level of disability was similar between the date of the claim in November 2005 and the March 2006 examination.  This may be the case and there is evidence from the Veteran's sister and others to support this.  

The evidence is in at least equipoise that the Veteran was unemployed and unable to function socially due to PTSD and its associated symptoms during the entire claim period from November 22, 2005 to March 2, 2006.  Although he did have some social contacts, the combination of his occupational and social impairment most closely approximated the criteria for a 100 percent rating.  An increased 100 percent rating is thereby warranted for the entire claim period prior to March 2, 2006 and the full benefit sought on appeal is granted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.


ORDER

Entitlement to a 100 percent rating for PTSD with associated sleep disorder of dysomnia NOS, for the entire claim period from November 22, 2005 to March 2, 2006, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


